             Case 4:18-cv-06753-PJH Document 77 Filed 02/06/20 Page 1 of 2



 1 Maxwell V. Pritt (SBN 253155)
   BOIES SCHILLER FLEXNER LLP
 2 44 Montgomery Street, 41st Floor
   San Francisco, CA 94104
 3 Telephone:    (415) 293-6800
   Facsimile:    (415) 293-6899
 4 Email:        mpritt@bsfllp.com

 5 Damien J. Marshall (Admitted pro hac vice)
   BOIES SCHILLER FLEXNER LLP
 6 55 Hudson Yards, 20th Floor
   New York, NY 10001
 7 Telephone:   (212) 446-2300
   Facsimile:   (212) 446-2350
 8 Email:       dmarshall@bsfllp.com

 9 Andrew J. Ceresney (Admitted pro hac vice)
   DEBEVOISE & PLIMPTON LLP
10 919 Third Avenue
   New York, NY 10022
11 Telephone:   (212) 909-6000
   Facsimile:   (212) 909-6836
12 Email:       aceresney@debevoise.com

13 Attorneys for Defendants Ripple Labs Inc.,
   XRP II, LLC, and Bradley Garlinghouse
14

15                                 UNITED STATES DISTRICT COURT

16                              NORTHERN DISTRICT OF CALIFORNIA

17                                        OAKLAND DIVISION

18 In re RIPPLE LABS INC. LITIGATION,             Case No. 18-cv-06753-PJH
19
                                                  NOTICE OF APPEARANCE OF
20 This Document Relates To:                      MAXWELL V. PRITT
   All Actions
21
                                                  Consolidated Complaint filed: August 5, 2019
22                                                Trial Date: None Set

23

24

25

26

27
28


                          NOTICE OF APPEARANCE OF MAXWELL V. PRITT
                                     CASE NO. 18-cv-06753-PJH
             Case 4:18-cv-06753-PJH Document 77 Filed 02/06/20 Page 2 of 2



 1 TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2         PLEASE TAKE NOTICE that attorney Maxwell V. Pritt of Boies Schiller Flexner LLP, 44

 3 Montgomery Street, 41st Floor, San Francisco, CA 94104, a member of the State Bar of California and

 4 admitted to practice before this Court, hereby enters an appearance as counsel on behalf of defendants

 5 Ripple Labs, Inc., XRP II, LLC, and Bradley Garlinghouse.

 6

 7 Dated: February 6, 2020                             Respectfully Submitted,

 8
                                                       By:    /s/ Maxwell V. Pritt
 9                                                           Maxwell V. Pritt (SBN 253155)
10                                                           BOIES SCHILLER FLEXNER LLP
                                                             44 Montgomery Street, 41st Floor
11                                                           San Francisco, CA 94104
                                                             Telephone: (415) 293-6800
12                                                           Facsimile: (415) 293-6899
                                                             Email: mpritt@bsfllp.com
13

14                                                           Damien J. Marshall (Admitted pro hac vice)
                                                             BOIES SCHILLER FLEXNER LLP
15                                                           55 Hudson Yards, 20th Floor
                                                             New York, NY 10001
16                                                           Telephone: (212) 446-2300
                                                             Facsimile: (212) 446-2350
17
                                                             Email: dmarshall@bsfllp.com
18
                                                             Andrew J. Ceresney (Admitted pro hac vice)
19                                                           DEBEVOISE & PLIMPTON LLP
                                                             919 Third Avenue
20                                                           New York, NY 10022
                                                             Telephone: (212) 909-6000
21
                                                             Facsimile: (212) 909-6836
22                                                           Email: aceresney@debevoise.com

23                                                     Attorneys for Defendants Ripple Labs Inc.,
                                                       XRP II, LLC, and Bradley Garlinghouse
24

25

26

27
28

                                                  1
                           NOTICE OF APPEARANCE OF MAXWELL V. PRITT
                                     CASE NO. 4:18-cv-06753-PJH
